DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.

Drawings

The drawings were received on 2/15/2022.  These drawings are not acceptable.

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the server as recited in claims 10 and 15 is not shown in the drawings.  It appears that a server may be depicted in fig. 1 but is not identified as such. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112

USC § 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 7, the recitation of “...A variable speed AC (meaning both cooling and heating) control method for speed control in AC system having only on/off switch communication between outdoor unit and indoor unit,” renders the claim unclear because a “on/off switch” has not been disclosed as being part of the claimed invention.  The only mention of a “on/off switch” is found in 0003 of the disclosure with respect to what is known in the art and not with respect to the claimed invention.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - A variable speed AC (meaning both cooling and heating) control method for speed control in AC system having an outdoor unit and indoor unit - - for clarity.
Regarding Claims 7 and 12, the recitation of “...Step 2 selecting any of three parameters and their coefficients of compressor regression model from compressor current change of (ΔI) as (A1), refrigerant high pressure change of (ΔPc) as (A2), refrigerant low pressure change of (ΔPe) as (A3), in conjunction with change of time (Δt) since at recorded speed compressor is run as (A4), excluding current room temperature or limitation on high pressure, wherein the compressor speed regression model format is (ΔF) = f((ΔI), (ΔPc), (ΔPe), (Δt)),” renders the claim unclear.  For example, it is unclear what “in conjunction with change of time (Δt) since at recorded speed compressor is run as (A4),” means in the claim. Additionally, the claim requires consideration of “refrigerant high pressure change of (ΔPc) as (A2),” but later in the claim recites “...excluding current room temperature or limitation on high pressure.”  This creates ambiguity within the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - Step 2 selecting any of three parameters and their coefficients of compressor regression model from compressor current change of (ΔI) as (A1), refrigerant high pressure change of (ΔPc) as (A2), refrigerant low pressure change of (ΔPe) as (A3), in conjunction with change of time (Δt), wherein the compressor speed regression model format is (ΔF) = f((ΔI), (ΔPc), (ΔPe), (Δt)) - - for clarity.

Regarding Claim 7, the whole of the claim...is indefinite because the use of functional language in the claim fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim." In this instance the claim recites a number of method steps but does not sufficiently disclose the apparatus that performs the method steps.  The disclosure mentions a “speed control calculation unit” but only discusses the 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 7 and 12, the recitation of “...Step 4 based on evaluating the regression model, readjusting the compressor speed by default setting amount wherein the readjustment is based on determining from relationship between the parameters and the change of time for the current temperature obtained from Step 1, whether a different variable speed is better than the current speed in matching cooling or heating indoor load, wherein the relationship is self-learned by observation from past operation data,” renders the claim unclear because of the lack of conciseness and the lack of proper grammar in addition to being redundant.  Additionally, it is unclear what “rom relationship between the parameters and the change of time for the current temperature obtained from Step 1,” means in the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - Step 4 based on evaluating the regression model, readjusting the compressor speed by a default setting amount wherein the readjustment is based on determining from the regression model readjustment is self-learned by observation from past operation data - - for clarity.

Regarding Claim 11, the whole of the claim...that recites “...after operation cycle is finished, testing whether the operation cycle is completed ahead of the target timing as having adequate output or inadequate output conversely, and based on comparing similar multiple operation cycle performances, determining whether the similar operation cycle speed should be increased or decreased by default setting, and recording operation cycle parameters into database,” renders the claim unclear because it is unclear what “...having adequate output or inadequate output conversely,” means in the claim.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 12, the recitation of “...A non-transitory computer-readable medium having stored thereon a set of computer-executable instructions for causing a variable speed AC (meaning both cooling and heating) control system having only on/off switch communication between outdoor unit and indoor unit to perform the steps comprising:” renders the claim unclear.
The disclosure is silent to any structure that could execute computer-executable instructions.  Additionally, the claim is indefinite because the use of functional language in the claim fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim." In this instance the claim merely recites a description of a problem to be solved or a function or result achieved by the invention, and thus the boundaries of the claim scope are unclear.  Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means 
Particularly the claim does not recite the structure that performs calculation i.e. controller or microprocessor.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 16, claim 16 is rejected for being incomplete because it appears that the whole of the claim has not been submitted.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (US2015/0114080) in view of Kim et al. (US2015/0082814).

Regarding Claims 7 and 12, as best understood, Berg teaches a variable speed AC (meaning both cooling and heating) control method for speed control in AC system having an outdoor unit and indoor unit [fig 1; 0002; see also 0027 where Berg discloses a memory i.e. non-transitory computer-readable medium], comprising: 
receiving default setting of run time t, based on the outdoor temperature and the default run time t, setting a target compressor speed [0029-0033; fig 3; S202-S210];
selecting any of three parameters and their coefficients of compressor regression model from compressor current change of (ΔI) as (A1), refrigerant high pressure change of (ΔPc) as (A2), refrigerant low pressure change of (ΔPe) as (A3), in conjunction with change of time (Δt) [0035; where discharge pressure is selected], 
running compressor until the target compressor speed is achieved, then running it one speed control timing cycle [0032; fig 3 @ S208].
Berg does not explicitly teach based on evaluating the regression model, readjusting the compressor speed by a default setting amount wherein the readjustment is based on determining from the regression model whether a different speed is better than the current speed in matching cooling or heating indoor load, wherein the readjustment is self-learned by observation from past operation data.
However, Kim teaches a method for controlling a compressor [0002] that based on evaluating a regression model, readjusting the compressor speed by a default setting 
Kim teaches that it is known that this arrangement prevents unexpected cutoffs of the compressor by controlling the number of rotations of the compressor based on discharge pressure [0015].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Berg to have wherein based on evaluating the regression model, readjust the compressor speed by a default setting amount wherein the readjustment is based on determining from the regression model whether a different speed is better than the current speed in matching cooling or heating indoor load, wherein the readjustment is self-learned by observation from past operation data in view of the teachings of Kim in order to provide a tight sealed connection to the system.
For clarity, the limitation “...wherein the compressor speed regression model format is (ΔF) = f((ΔI), (ΔPc), (ΔPe), (Δt)),” has not been given patentable weight because the limitation serves to explain what the regression format is and does not place additional constraints upon prior art references.

Regarding Claims 8 and 13, as best understood, Berg, as modified, teaches the invention above and Kim teaches wherein the readjusting step evaluates the regression model by adding up the terms that would favor increasing speed as well as decreasing speed, and based on the net value, chooses to increase or decrease the compressor speed by the default setting amount [0041; 0047; S521; S533].


Regarding Claims 9 and 14, as best understood, Berg, as modified, teaches the invention above and Kim teaches wherein the readjusting step calculates the individual coefficient 

Regarding Claims 10 and 15, as best understood, Berg, as modified, teaches the invention above and Kim teaches wherein the readjusting step tests whether the compressor speed is higher than the default speed, and if so, decreases the compressor speed; and the amount of increase or decrease default setting is set by user or by remote server [0041; 0042].

Regarding claims 11 and 16, as best understood, Berg, as modified, teaches the invention above and Kim teaches after operation cycle is finished, testing whether the operation cycle is completed ahead of the target timing as having adequate output or inadequate output conversely, and based on comparing similar multiple operation cycle performances, determining whether the similar operation cycle speed should be increased or decreased by default setting, and recording operation cycle parameters into a database [0041].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763